UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q T QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 £ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File No. 001-33999 NORTHERN OIL AND GAS, INC. (Exact name of Registrant as specified in its charter) Nevada 95-3848122 (State or Other Jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 315 Manitoba Avenue – Suite 200 Wayzata, Minnesota 55391 (Address of Principal Executive Offices) (952) 476-9800 (Registrant’s Telephone Number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes T No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer£Accelerated FilerT Non-Accelerated Filer£Smaller Reporting Company£ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No T As of July 28, 2009, there were 36,702,103 shares of our common stock, par value $0.001, outstanding. NORTHERN OIL AND GAS, INC. FORM 10-Q June 30, C O N T E N T S Page PART I Item 1.Financial Statements 3 Condensed Balance Sheets 3 Condensed Statements of Operations 5 Condensed Statements of Cash Flows 6 Notes to Unaudited Condensed Financial Statements 8 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operation 23 Item 3.Quantitative and Qualitative Disclosures about Market Risk 28 Item 4.Controls and Procedures 29 PART II Item 1.Legal Proceedings 29 Item 1A.Risk Factors 29 Item 6.Exhibits 31 Signatures 32 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. NORTHERN OIL AND GAS, INC. CONDENSED BALANCE SHEETS JUNE 30, 2, 2008 ASSETS June 30, December 31, 2009 2008 (UNAUDITED) CURRENT ASSETS Cash and Cash Equivalents $ 13,634,518 $ 780,716 Trade Receivables 2,804,133 2,028,941 Other Receivables 874,453 874,453 Prepaid Drilling Costs 4,530 4,549 Prepaid Expenses 116,446 71,554 Short - Term Investments 2,574,935 - Deferred Tax Asset 1,867,000 1,433,000 Total Current Assets 21,876,015 5,193,213 PROPERTY AND EQUIPMENT, AT COST Oil and Natural Gas Properties, Full Cost Method (including unevaluated costs of $44,259,384 at 6/30/09 and $42,621,297 at 12/31/2008) 73,425,388 55,680,567 Other Property and Equipment 415,343 408,400 Total Property and Equipment 73,840,731 56,088,967 Less - Accumulated Depreciation and Depletion 2,002,716 856,010 Total Property and Equipment, Net 71,838,015 55,232,957 LONG - TERM INVESTMENTS - 2,416,369 DEBT ISSUANCE COSTS 1,717,624 - DEFERRED TAX ASSET 658,000 33,000 Total Assets $ 96,089,654 $ 62,875,539 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts Payable $ 4,519,824 $ 1,934,810 Line of Credit 1,638,382 1,650,720 Accrued Expenses 335,913 1,270,075 Accrued Drilling Costs 8,237,829 8,419,729 Derivative Liability 1,271,808 - Other Liabilities 18,574 135,731 Total Current Liabilities 16,022,330 13,411,065 3 LONG-TERM LIABILITIES Revolving Line of Credit 16,000,000 - Derivative Liability 1,561,515 - Subordinated Notes 500,000 - Other Noncurrent Liabilities 172,745 - Total Long-Term Liabilities 18,234,260 - Total Liabilities 34,256,590 13,411,065 STOCKHOLDERS' EQUITY Common Stock, Par Value $.001; 100,000,000 Authorized, 36,691,195 Outstanding (2008 – 34,120,103 Shares Outstanding) 36,692 34,121 Additional Paid-In Capital 65,659,953 51,692,776 Accumulated Deficit (2,013,050 ) (2,021,649 ) Accumulated Other Comprehensive Income (Loss) (1,850,531 ) (240,774 ) Total Stockholders' Equity 61,833,064 49,464,474 Total Liabilities and Stockholders' Equity $ 96,089,654 $ 62,875,539 The accompanying notes are an integral part of these condensed financial statements. 4 NORTHERN OIL AND GAS, INC. CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) Three Months Ended Six Months Ended June 30, June 30, 2009 2008 2009 2008 REVENUES Oil and Gas Sales $ 2,418,496 $ 764,528 $ 3,059,230 $ 1,050,257 Gain (Loss) on Derivatives (143,412 ) - (125,878 ) 1,300 2,275,084 764,528 2,933,352 1,051,557 OPERATING EXPENSES Production Expenses 119,751 8,020 214,140 9,418 Severance Taxes 189,400 38,242 247,715 50,336 General and Administrative Expense 555,316 410,736 1,123,951 918,619 Depletion of Oil and Gas Properties 719,596 106,942 1,101,250 147,578 Depreciation and Amortization 22,777 12,547 45,456 21,111 Accretion of Discount on Asset Retirement Obligations 2,077 - 3,471 - Total Expenses 1,608,917 576,487 2,735,983 1,147,062 INCOME (LOSS) FROM OPERATIONS 666,167 188,041 197,369 (95,505 ) OTHER INCOME (EXPENSE) (139,243 ) 95,424 (182,770 ) 191,693 INCOME BEFORE INCOME TAXES 526,924 283,465 14,599 96,188 INCOME TAX PROVISION 211,000 - 6,000 - NET INCOME $ 315,924 $ 283,465 $ 8,599 $ 96,188 Net Income Per Common Share – Basic and Diluted $ 0.01 $ 0.01 $ 0.00 $ 0.00 Weighted Average Shares Outstanding – Basic 34,582,282 30,864,339 34,404,093 29,856,199 Weighted Average Shares Outstanding - Diluted 34,741,036 32,548,454 34,484,966 31,185,054 The accompanying notes are an integral part of these condensed financial statements. 5 NORTHERN OIL AND GAS, INC. CONDENSED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) Six Months Ended June 30, 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES Net Income $8,599 $96,188 Adjustments to Reconcile Net Income to Net Cash Provided by (Used for) Operating Activities: Depletion of Oil and Gas Properties 1,101,250 147,578 Depreciation and Amortization 214,246 21,111 Accretion of Discount on Asset Retirement Obligations 3,471 - Income Tax Expense 6,000 - Issuance of Stock for Consulting Fees - 49,875 Issuance of Stock for Compensation 127,090 - Market Value adjustment of Derivative Instruments - 10,052 Amortization of Deferred Rent (9,286) - Share - Based Compensation Expense 86,187 35,125 Changes in Working Capital and Other Items: Increase in Trade Receivables (775,192) (916,770) Increase in Prepaid Expenses (44,892) (101,770) Increase in Accounts Payable 2,585,014 313,053 Decrease in Accrued Expenses (934,162) (107,108) Net Cash Provided By (Used For) Operating Activities 2,368,325 (452,666) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of Office Equipment and Furniture (6,943) (202,234) Decrease (Increase) in Prepaid Drilling Costs 19 (440,053) Increase (Decrease) in Accrued Drilling Costs (181,900) 1,048,458 Increase in Short-term Investment, net - (3,550,524) Increase in Oil and Gas Properties (17,324,349) (11,779,327) Net Cash Used For Investing Activities (17,513,173) (14,923,680) CASH FLOWS FROM FINANCING ACTIVITIES Increase in Margin Loan - 999,907 Payments on Line of Credit (12,338) - Advances on Revolving Credit Facility 16,000,000 - Cash Paid for Listing Fee - (65,000) Sale of Calls - 95,148 6 Increase in Subordinated Notes, net 500,000 - Debt Issuance Costs Paid (1,190,061) - Proceeds from Issuance of Common Stock - Net of Issuance Costs 12,701,049 15,667,004 Proceeds from Exercise of Stock Options - 933,800 Net Cash Provided by Financing Activities 27,998,650 17,630,859 NET INCREASE IN CASH AND CASH EQUIVALENTS 12,853,802 2,254,513 CASH AND CASH EQUIVALENTS – BEGINNING OF PERIOD 780,716 10,112,660 CASH AND CASH EQUIVALENTS – END OF PERIOD $ 13,634,518 $ 12,367,173 Supplemental Disclosure of Cash Flow Information Cash Paid During the Period for Interest $189,128 $- Cash Paid During the Period for Income Taxes $- $ - Non-Cash Financing and Investing Activities: Purchase of Oil and Gas Properties through Issuance of Common Stock $ 224,879 $ 1,286,936 Payment of Consulting Fees through Issuance of Common Stock $- $49,875 Payment of Compensation through Issuance of Common Stock $261,280 $ - Capitalized Asset Retirement Obligations $ 61,403 $ - Fair Value of Warrants Issued for Debt Issuance Costs $ 221,153 $ - Payment of Debt Issuance Costs through Issuance of Common Stock $ 475,200 $- The accompanying notes are an integral part of these condensed financial statements. 7 NOTES TO FINANCIAL STATEMENTS June 30, 2009 NOTE
